Citation Nr: 0801524	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-41 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that her migraine headaches are more 
disabling than the current disability evaluation suggests.  
She has stated that she suffers from frequent completely 
prostrating and prolonged attacks.  She also said that she 
had missed significant amounts of work because of these 
headaches.

After a careful review of the evidence of record, the Board 
finds that another VA examination would be helpful in 
ascertaining entitlement to the requested benefit.  The last 
examination was conducted in July 2004, well over three years 
ago.  Since that time, she has stated that her condition has 
worsened.  As a consequence, another examination would assist 
the Board in determining the current degree of her disability 
resulting from her migraine headaches.

The veteran has presented evidence that she has missed about 
15 days from work, reportedly because of her headaches.  She 
has also stated that her performance at work is 
"suboptimal."  The Board finds that records from her 
employer addressing her on-the-job performance would be 
helpful in determining the degree of economic inadaptability 
caused by her migraines.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
she obtain copies of her employer's 
records pertaining to her on-the-job 
performance.  If no such records are 
available, it must be so stated, in 
writing, for inclusion in the claims 
folder.

2.  The veteran must be afforded an 
appropriate VA examination to ascertain 
the current degree of severity of her 
migraine headaches.  The examiner must 
comment on whether the veteran suffers 
from very frequent completely prostrating 
and prolonged attacks productive of severe 
economic inadaptability.  The claims 
folder must be made available for the 
examiner to review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  All 
indicated special studies deemed necessary 
must be conducted.  A complete rationale 
for all opinions expressed must be 
provided.

3.  Then readjudicate the veteran's claim.  
If the decision remains adverse to the 
veteran, she and her representative must 
be provided with an appropriate 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

